
	
		VI
		110th CONGRESS
		1st Session
		S. 841
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alfredo Plascencia Lopez and Maria Del
		  Refugio Plascencia.
	
	
		1.Permanent resident status for
			 Alfredo Plascencia Lopez and Maria Del Refugio Plascencia
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act,
			 Alfredo Plascencia Lopez and Maria Del Refugio Plascencia shall each be
			 eligible for the issuance of an immigrant visa or for adjustment of status to
			 that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of that Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Alfredo Plascencia Lopez and Maria Del Refugio
			 Plascencia enter the United States before the filing deadline specified in
			 subsection (c), Alfredo Plascencia Lopez and Maria Del Refugio Plascencia shall
			 be considered to have entered and remained lawfully and shall be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act as of the date
			 of enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of immigrant visas or the
			 application for adjustment of status are filed with appropriate fees within 2
			 years after the date of enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon the granting of immigrant visas or
			 permanent residence to Alfredo Plascencia Lopez and Maria Del Refugio
			 Plascencia, the Secretary of State shall instruct the proper officer to reduce
			 by 2, during the current or next following fiscal year, the total number of
			 immigrant visas that are made available to natives of the country of the
			 aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of the country of the aliens’ birth under section 202(e) of that
			 Act.
			
